Citation Nr: 1421798	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-45 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).

2.  Entitlement to a compensable evaluation for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to May 1985 and from May 1987 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified at a Board hearing in April 2011.  This transcript has been associated with the claims file.

The case was brought before the Board in August 2011 at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes the September 2013 statement from the Veteran's representative indicated he could not review the most recent VA examination reports.  However, an October 2012 Brief, also from the Disabled American Veterans, provided a sufficient review of the claims file, to include the July 2012 VA examination reports.  

This case was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The Board granted a 10 percent evaluation for hypertension in the August 2011 decision.  The RO effectuated this in an April 2012 rating decision.  The Veteran disagreed with the rating in a September 2012 notice of disagreement.  The RO has not adjudicated a claim for an evaluation in excess of 10 percent for hypertension.  Accordingly, this issue is referred back to the RO for further adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 14, 2011 the Veteran's PFB was manifested by skin lesions affecting less than 5 percent of his entire body or area affected.

2.  As of December 14, 2011 the Veteran's PFB has been manifested by skin lesions affecting more than 5 percent, but less than 20 percent, of his entire body.

3.  Throughout the pendency of this appeal the Veteran's left foot disability has been manifested by a moderately severe foot injury with pain and swelling.

4.  Throughout the pendency of this appeal the Veteran's right foot disability has been manifested by a moderately severe foot injury with pain and swelling.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2011 the criteria for a compensable rating for PFB have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Codes 7806, 7813, 7828 (2013).

2.  As of December 14, 2011 the criteria for a rating of 10 percent, but no higher, is warranted for the Veteran's PFB.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Codes 7806, 7813, 7828 (2013).

3.  Throughout the appeal period, the criteria for a rating of 20 percent, but no higher, is warranted for the Veteran's left foot disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

4.  Throughout the appeal period, the criteria for a separate rating of 20 percent, but no higher, is warranted for the Veteran's right foot disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  

The Veteran was afforded a VA medical examination most recently in July 2012 to determine the severity of his service-connected disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

The Veteran contends that a higher rating is warranted for his PFB and bilateral foot disabilities.  For the reasons discussed below the Board finds that a 10 percent evaluation is warranted for PFB as of December 14, 2011, a 20 percent evaluation is warranted for a left foot disability, and a separate 20 percent evaluation is warranted for a right foot disability, each throughout the appeal.  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to August 2012 the Veteran's PFB was rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27 (2013).

Diagnostic Code 7828 is used for rating acne.  38 C.F.R. § 4.118 (2013).  Under Diagnostic Code 7828, a noncompensable rating is warranted when there is superficial acne of any extent.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is warranted for deep acne affecting 40 percent or more of the face and neck.  Id.  The skin disorder may also be rated as disfigurement of the head, face, or neck or scars, depending up on the predominant disability.  

As of August 2012 the Veteran's PFB was rated under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2013).  Under Diagnostic Code 7813, a skin disorder can be rated as disfigurement, scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/ eczema (Diagnostic Code 7806); dependent on the predominant disability.  In this case, because the Veteran has been rated separately for scarring and disfigurement under Diagnostic Codes 7800 and 7804, and he continues to have PFB lesions, his PFB is appropriately rated as dermatitis/ eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Under Diagnostic Code 7806, a 10 percent rating is warranted for a skin disorder that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Id.

The Veteran's bilateral foot disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for acquired flatfoot.  The Board finds that the Veteran's bilateral foot disability is more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries.  Under this Diagnostic Code moderate foot disabilities are rated as 10 percent disabling, moderately severe foot disabilities are rated as 20 percent disabling, and severe foot disabilities are rated as 30 disabling.  

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the Veteran's most recent VA examination, the change of the Veteran's evaluation from Diagnostic Code 5276 to 5284 is appropriate because as discussed below, it warrants higher ratings for the Veteran's foot disabilities.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported developing painful cyst lesions with shaving bumps in 1986.  He treated his PFB with tetracycline, a topical agent, and injections.  He reported flare ups ever 2-3 months.  The medication helped, but did not resolve his condition.  

The examiner found a few papules on the anterior neck and cheek covering less than 1 percent of the total body.  He had cysts on his scalp that were tender to palpation.  

He reported developing bilateral foot pain on or about 1999 after doing running and marching.  He had dull, achy pain that was a 7-9/10 in severity which was alleviated with non-steroidal anti-inflammatory drugs (NSAIDs).  The Veteran reported that he did not use corrective or assistive devices other than arch supports.  He was limited in that he could not walk more than 1 mile or stand for more than 1 hour.  The examiner found that the Veteran's feet were tender to palpation of the plantar surface, with mild to moderate pes planus bilaterally; the Achilles tendon were aligned. 

In his December 2009 Notice of Disagreement the Veteran stated that he had scarring as a result of his acne and PFB.  He also reported that his foot disabilities caused pain on manipulation and he had recently been diagnosed with arthritis which was causing additional pain.  

The Veteran was afforded a VA examination in May 2010.  He reported daily pain and using medication to help with the symptoms.  There was pain, swelling, heat, and stiffness.  He was diagnosed with calcaneal spurs and arthritis of the bilateral feet.  The examiner determined that he could stand for up to one hour and walk for more than one quarter mile but less than one mile.  He used orthotic inserts and a right ankle brace.  

At his September 2010 VA examination the Veteran reported pain and stiffness in his feet which was aggravated by walking and standing.  Flare ups occurred when the Veteran had to walk more than three quarters of a mile.  

There was flattening of the plantar arches with malalignment of the Achilles tendon which is not corrected by manipulation.  There was no forefoot or midfoot malalignment.  He was diagnosed with bilateral plantar fasciitis and bilateral pes planus.  

The VA examiner noted the Veteran also had scars from prior removal of pseudofolliculitis lesions.  There was no evidence of inflammation or infection at the time of the examination.

At his April 2011 Board hearing the Veteran testified to taking antibiotics for his skin condition.  He also testified to having surgery in service to control this condition.  He also testified to receiving steroid injections at the VA.  He stated that he had to miss work due to his bilateral foot disorder.

At his December 2011 VA examination the Veteran the examiner noted the Veteran's acne was treated with Accutane.  He was treated for his PFB with a topical cream, which was not a systemic corticosteroid or other immunosuppressive medication.  The total body and exposed areas affected was more than 5 percent, but less than 20 percent.

At his most recent examination in July 2012 the Veteran reported constant pain in his feet with stiffness, swelling, and easy fatigue.  Resting improved the pain and walking and standing made it worse.  He reported missing about 10 days of work a year due to foot pain.  He stated that he had flare-ups with excessive physical exertion and prolonged walking, but there was no functional impairment during them.  He wore orthotic inserts bilaterally.  He could stand for approximately 10 minutes and walk less than one mile.  

The examiner noted painful range of motion bilaterally, with no additional limitation of motion or functional loss following repetitive testing.  38 C.F.R. §§ 4.40, 4.45 (2013).  There was no edema or instability.  There were no callouses or skin breakdown, or unusual shoe wear.  He did not have hammer toes, high arches, claw foot, or other deformities.  There was malalignment of Achilles tendon which was not corrected by manipulation.  There was no forefoot or midfoot malalignment.  He was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  The examiner found that the Veteran's symptoms were moderately severe on the left foot and moderate on the right foot.  However, the examiner did not address the symptoms of each foot separately.  As a result, it is not clear why the examiner categorized the severity of the Veteran's foot disabilities in this manner.  Affording the Veteran the benefit of the doubt, the Board will interpret the examination report in a light most favorable to him and find that his symptoms are moderately severe in both feet.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  

At his July 2012 skin examination the Veteran reported that his PFB caused itching and tenderness on his face.  He was using a topical solution to manage his acne and PFB with occasional antibiotics; there was no systemic therapy or immunosuppressive drugs being used as treatment.  He described his condition as constant.  

The examiner noted lesions of the cheeks without disfigurement.  The lesions on the scalp were disfiguring, moderately to moderately severe.  The total body area affected was less than 20-40 percent of exposed areas or more than 40 percent of the entire body.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.  In this regard, there is no evidence that the Veteran's PFB covered more than 5 percent of his total body, or area affected, prior to December 14, 2011 and there is no evidence his PFB covers more than 20 percent of his total body or area affected as of December 14, 2011.  Therefore, a higher rating is not warranted and there is no basis for further staging his ratings.  Hart, 21 Vet. App. at 505.

There is also no evidence that the Veteran's left or right foot disabilities are severe.  At worst he is able to stand for 10 minutes and walk less than one mile.  However, he has not been hospitalized for this condition and only misses approximately 10 days of work per year due to his foot disabilities.  Further, he has no functional impairment during flare ups and his ranges of motion in his feet do not decrease following repetitive motion.  A 30 percent evaluation under Diagnostic Code 5284 is not warranted for either foot.  38 C.F.R. § 4.71a (2013).  

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  As noted, the Veteran receives separate ratings for his facial and body scarring from lesions and surgery to remove them.  The Veteran's predominant disability from PFB is lesions, which are most appropriately rated analogous to dermatitis or eczema.  The Veteran's foot disorders are also appropriately rated for other foot injuries.  The evidence of record does not reveal the Veteran has weak foot, claw foot, hallux valgus, hallux rigidus, metatarsalgia, hammer toes or malunion of tarsal bones.  38 C.F.R. § 4.71a (2013).  

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as foot pain and stiffness, lack of hair growth, and problems shaving.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the specific issues in this case, which are determining the severity of his PFB and foot disorders in relation to the applicable rating criteria, fall outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d 1372.  Medical examiners, including the VA compensation examiners, have reported objective findings in determining the severity of his service-connected disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In conclusion, prior to December 14, 2011 a compensable evaluation for PFB is not warranted.  As of December 14, 2011 a 10 percent evaluation for PFB is warranted.  Throughout the appeal the Veteran is entitled to a 20 percent evaluation for his left foot disability and a separate 20 percent evaluation for his right foot disability.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his PFB and bilateral foot disabilities render him unemployable.  Rather, the record indicates that he is gainfully employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria adequately describe the Veteran's PFB and bilateral foot disabilities.  The Veteran's complaints related to his service-connected disabilities are considered under the appropriate Diagnostic Codes.  With regard to his PFB, the Board notes that his scars have been separately evaluated.  His primary symptoms from PFB are facial lesions and itching.  Itching is not specifically contemplated by the criteria set forth in Diagnostic Code 7806.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  The Veteran's PFB has not required hospitalizations during the appeal period or caused marked interference with his employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran's foot disabilities manifest as pain and swelling, and difficulty walking and standing for long periods of time.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  To the extent that he testified he had to take time off from work due to foot pain and medical appointments, the disability ratings themselves are recognition that industrial capabilities are impaired.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Prior to December 14, 2011, entitlement to a compensable evaluation for PFB is denied.

As of December 14, 2011 a 10 percent evaluation, but no higher, is granted for the Veteran's PFB, subject to the applicable regulatory provisions governing payment of monetary awards.

Throughout the appeal a 20 percent evaluation, but no higher, is granted for the Veteran's left foot disability, subject to the applicable regulatory provisions governing payment of monetary awards.

Throughout the appeal a 20 percent evaluation, but no higher, is granted for the Veteran's right foot disability, subject to the applicable regulatory provisions governing payment of monetary awards.



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


